OPINION AND ORDER
On June 29, 1984, this court ordered the record in the above-styled appeal to be certified on or before July 29, 1984, and further ordered the court reporter, Ms. Dawn Lewallen, to appear before this court on September 4, 1984 to show cause why she should not be held in contempt of this court should she fail to timely certify the record on or before July 29, 1984.
Notice of appeal was filed herein on December 2, 1983. The Jefferson Circuit Court ordered the record herein to be certified within 120 days from December 2, 1983. On April 17, 1984, this court granted appellant Slaughter’s request for a 60 day extension within which to certify the record herein. On June 29, 1984, this court granted appellant’s request for a second 60 day extension within which to certify the record herein. As of the date of the entry of this order, the record herein has not yet been certified.
Ms. Lewallen, appearing before this court on September 4, 1984, gave as reasons for her failure to comply with this court’s order of June 29, 1984, the birth of her child for which she went on maternity leave, and her training on a computer which will enhance her career as a court reporter. Nevertheless, the record herein has still not been certified, and Ms. Lewal-len hereby stands in contempt of this court for her failure to comply with its order of June 29, 1984.
Accordingly, Ms. Dawn Lewallen is hereby fined the sum of $100.00, and is ordered to certify the record herein on or before October 10, 1984. In the event the record herein is not certified on or before October 10, 1984, Ms. Dawn Lewallen shall pay an additional fine of $25.00 for each calendar day after October 10, 1984 until the record herein is certified.
Entire court sitting.
All concur, except AKER and STEPHENSON, JJ., who do not concur.